IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,757-01


                 EX PARTE CORWIN DEMETRIUS JOHNSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 11-11635-A IN THE 252ND DISTRICT COURT
                           FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to imprisonment for twenty years. The First Court of Appeals affirmed the judgment of

conviction. Johnson v. State, No. 01-13-00298-CR (Tex. App.—Houston [1st Dist.] Mar. 6, 2014)

(not designated for publication).

        On January 20, 2015, the trial court entered an order designating issues. The habeas record

has been forwarded to this Court prematurely. We remand this application to the 252nd District

Court of Jefferson County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 11, 2015
Do not publish